By the Court.
Woodruff, J.
We have recently held, and such is, I think, the law, that a contract to employ the plaintiff for one year, the service to commence at a future day, is void, under the statute of frauds, if not in writing. Assuming this, the defendants were not bound to employ the plaintiff at all, and if they did receive him into their service, they were at liberty to terminate the period of service when they thought proper. And, on the other hand, the plaintiff was not bound to serve, and if he chose to do so, he could discontinue such service at his pleasure. As neither party could, therefore, insist upon the contract as binding, the *423plaintiff was entitled to receive, and tlie defendants were bound to pay, fall compensation for the services actually rendered, as on a quantum merwit, and no more.
The proofs showed that no service was rendered after the month of May, and nothing is claimed in the complaint for services prior to the first of June.
I think, therefore, the complaint was properly dismissed, and that the judgment must be affirmed.
Judgment of nonsuit affirmed.